           Case 8:20-bk-03608-CPM         Doc 183     Filed 06/23/20    Page 1 of 13




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 In re:

 CFRA HOLDINGS, LLC.,                            Case No. 20-03608-CPM

                                                 Jointly Administered with

 CFRA, LLC                                       20-03609-CPM
 CFRA TRI-CITIES, LLC                            20-03610-CPM

                       Debtors.                  Chapter 11


          LIMITED OBJECTION OF SITE CENTERS CORP. TO THE PROPOSED
                  ASSUMPTION AND ASSIGNMENT OF ITS LEASE

               SITE Centers Corp. (the “Landlord”) submits this limited objection (the

“Objection”) to the potential assumption and assignment of its Lease (as defined below) by the

above-captioned debtors (the “Debtors”). In support of this Objection, the Landlord respectfully

states as follows:

                               PRELIMINARY STATEMENT

               1.       The Landlord does not object to the assumption and assignment of its

Lease to a qualified operator per se, but the cure amount must include all amounts due and owing

under the Lease, and the Debtors must provide the Landlord with sufficient adequate assurance

information.

               2.       In connection with the potential assumption and assignment of the Lease,

the Debtors or the proposed assignee must be required to (i) pay the cure amount set forth in the

column “Total Cure Amount” on Exhibit A, attached hereto, plus any additional pecuniary losses

suffered by the Landlord, including reasonable attorneys’ fees.
          Case 8:20-bk-03608-CPM           Doc 183      Filed 06/23/20     Page 2 of 13




               3.      The Debtors must also furnish the Landlord with sufficient adequate

assurance information that will (a) enable the Landlord to determine if the proposed assignee could

be a viable operator of the business and (b) satisfy the Debtors’ burdens under sections 363 and

365 of the Bankruptcy Code.

               4.      As part of adequate assurance of future performance, the Debtors or the

proposed assignee must satisfy any Adjustment Amounts (as defined below) which have not yet

been billed or have not yet become due under the terms of the Lease.

               5.      The Debtors or the proposed assignee must also be required to comply with

all contractual obligations to indemnify and hold the Landlord harmless with regard to events

which occurred before assumption and assignment, but which were not known to the Landlord as

of the date of the assumption and assignment.

               6.      The Landlord hopes to resolve some, if not all, of the issues raised herein

with the Debtors consensually, but reserves its rights to argue these issues at the hearing.

                                         BACKGROUND

               7.      The Landlord is the owner, affiliate, or managing agent for the owner of

certain non-residential real estate premises at the Cotswold Village shopping center in Charlotte,

North Carolina (the “Leased Premises”), which the Debtors lease pursuant to a written lease (the

“Lease”). The Leased Premises are located in a shopping center as that term is used in section

365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922 F.2d 1081 (3d Cir. 1990).

               8.      On May 6, 2020 (the “Petition Date”), each of the Debtors filed with this

Court a voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”).




                                                 2
          Case 8:20-bk-03608-CPM            Doc 183     Filed 06/23/20    Page 3 of 13




               9.        To date, the Debtors continue to manage their businesses as debtors and

debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

               10.       On May 18, 2020, the Debtors filed the Debtors' Motion for Entry of (I) an

Order Approving Bidding Procedures, Assumption and Assignment Procedures, and the Form and

Manner of Notice Thereof; and (II) Order(s) (A) Approving the Sale of Substantially All of the

Debtors' Assets, (B) Authorizing the Sales Free and Clear of All Encumbrances, and (C)

Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases (the

“Bidding Procedures Motion”).1 The Bidding Procedures Motion sought to establish, among other

things, bidding procedures (the “Bidding Procedures”) for the sale of the Debtors’ assets, including

leases, procedures for the assumption and assignment (the “Assignment Procedures”) of leases to

a potential assignee, procedures for the cure of defaults under leases (the “Cure Procedures”), and

a timeline for the sale process.

               11.       On June 10, 2020, the Court entered the Order Approving Bidding

Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof

which granted certain relief requested in the Bidding Procedures Motion and approved the Bidding

Procedures, Assignment Procedures, and Cure Procedures, as modified.2

               12.       On June 11, 2020, the Debtors filed the Notice of Assumption, Assignment

and Cure Amount with Respect to Executory Contracts and Unexpired Leases of the Debtors (the

“Cure Notice”).3 The Cure Notice listed the proposed cure amounts for unexpired leases of non-

residential real property, including the Lease. The cure amount listed in the Cure Notice is

included on Exhibit A, attached hereto, in the column titled “Debtors’ Cure Amount.”



1
       Docket No. 53.
2
       Docket No. 134.
3
       Docket No. 145.


                                                 3
             Case 8:20-bk-03608-CPM           Doc 183      Filed 06/23/20     Page 4 of 13




                                             OBJECTION

I.        THE DEBTORS MUST PROVIDE EVIDENCE OF ADEQUATE ASSURANCE OF
          FUTURE PERFORMANCE UNDER THE LEASE

          (A)     Adequate Assurance of Future Performance for Shopping Center Leases

                    13.    In connection with the assumption and assignment of leases, shopping

     center landlords are afforded special statutory protections under the Bankruptcy Code in the

     form of adequate assurance of future performance. In re Joshua Slocum, 922 F.2d 1086; In re

     Trak Auto Corp., 277 B.R. 655 (Bankr. E.D. Va. 2002). Section 365(f)(2) provides:

                  The trustee may assign an executory contract or unexpired lease of
                  the debtor only if−

                  (A)    the trustee assumes such contract or lease in accordance with
                  the provisions of this section; and

                  (B)     adequate assurance of future performance by the assignee of
                  such contract or lease is provided, whether or not there has been a
                  default under such contract or lease.

11 U.S.C. § 365(f)(2).

                    14.    Section 365(b)(1) of the Bankruptcy Code further provides:

                  If there has been a default in an executory contract or unexpired
                  lease of the debtor, the trustee may not assume such contract or lease
                  unless, at the time of the assumption of such contract or lease, the
                  trustee−

                  (A)   cures, or provides adequate assurance that the trustee will
                  promptly cure, such default…;

                  (B)    compensates, or provides adequate assurance that the trustee
                  will promptly compensate, a party other than the debtor to such
                  contract or lease for any actual pecuniary loss to such party resulting
                  from such default; and

                  (C)    provides adequate assurance of future performance under
                  such contract or lease.

11 U.S.C. § 365(b)(1).



                                                    4
          Case 8:20-bk-03608-CPM           Doc 183     Filed 06/23/20     Page 5 of 13




                15.      In connection with a shopping center lease, adequate assurance of future

 performance includes adequate assurance:

              (A)     of the source of rent… due under such lease, and in the case
              of an assignment, that the financial condition and operating
              performance of the proposed assignee… shall be similar to the
              financial condition and operating performance of the debtor…;

              (B)    that any percentage rent due under such lease will not decline
              substantially;

              (C)     that assumption or assignment of such lease is subject to all
              the provisions thereof, including (but not limited to) provisions such
              as radius, location, use, or exclusivity, … and

              (D)    that assumption or assignment of such lease will not disrupt
              any tenant mix or balance in such shopping center.

11 U.S.C. § 365(b)(3).

                16.      The Debtors bear the burden of proving adequate assurance of future

 performance in connection with the potential assumption and assignment of the Lease. In re

 F.W. Restaurant Assoc., Inc., 190 B.R. 143 (Bankr. D. Conn. 1995); In re Rachels Indus. Inc.,

 109 B.R. 797, 802 (Bankr. W.D. Tenn. 1990); In re Lafayette Radio Electronics Corp., 12 B.R.

 302, 312 (Bankr. E.D.N.Y. 1981).

              17.     To determine whether the requirements of adequate assurance of future

performance will be satisfied, at a minimum, the Landlord and its attorneys must receive the

following information from the exact proposed assignee of the Lease:

              (i)     The exact name of the entity which is going to be designated
                      as the proposed assignee;

              (ii)    The proposed assignee’s and any guarantor’s tax returns and
                      audited financial statements (or un-audited, if audited
                      financials are not available) and any supplemental schedules
                      for the calendar or fiscal years ending 2017, 2018, and 2019;




                                                5
          Case 8:20-bk-03608-CPM           Doc 183      Filed 06/23/20     Page 6 of 13




               (iii)   The number of restaurants the proposed assignee operates
                       and all trade names that the proposed assignee uses;

               (iv)    A statement setting forth the proposed assignee’s intended
                       use of the Leased Premises;

               (v)     The proposed assignee’s experience operating restaurants in
                       shopping centers;

               (vi)    The proposed assignee’s 2020 and 2021 business plans,
                       including sales and cash flow projections; and

               (vii)   Any financial projections, calculations, and/or financial pro-
                       formas prepared in contemplation of purchasing the Lease.

               18.     Unless and until the Landlord receives all of this information, the Debtors

have not satisfied their burden pursuant to 11 U.S.C. § 365(b)(3).

       (B)     The Lease Must Be Assumed and Assigned Cum Onere

                 19.    Section 365(b)(3)(C) of the Bankruptcy Code provides that the

 assumption or assumption and assignment of a shopping center lease “is subject to all the

 provisions thereof . . .”. 11 U.S.C. § 365(b)(3)(C). Bankruptcy courts have described the

 assumption of an unexpired lease (a prerequisite to assignment under § 365(f)(2)(A)) as “an all-

 or-nothing proposition – either the whole contract [or lease] is assumed or the entire contract

 [or lease] is rejected.” See, e.g., In re CellNet Data Systems, Inc., 327 F.3d 242, 249 (3d Cir.

 2003).

               20.      As the court noted in In re Washington Capital Aviation & Leasing, 156

B.R. at 167, 175 n. 3 (Bankr. E.D. Va. 1993):

               Adequate assurance of future performance by the assignee is
               important because 11 U.S.C. § 365(k) “relieves the ... estate from
               any liability for any breach of such ... lease occurring after such
               assignment.” A party subject to a contractually created obligation
               ordinarily cannot divest itself of liability by substituting another in
               its place without the consent of the party owed the duty. See
               Douglas G. Baird and Thomas H. Jackson, Bankruptcy 285 (2d ed.



                                                 6
          Case 8:20-bk-03608-CPM           Doc 183     Filed 06/23/20      Page 7 of 13




               1990) (citing Restatement (Second) of Contracts § 318(3) (1981)
               (“delegation of performance ... does not discharge any duty or
               liability of the delegating obligor”)). While the assignee may be
               entitled to perform for the original obligor, the original obligor
               remains ultimately liable until discharged by performance or
               otherwise. Section 365(k) changes this common law rule and
               relieves the estate from all liability under the lease following
               assignment.

See also In re Rickel Home Centers, Inc., 209 F.3d 291, 299 (3d Cir. 2000) (Adequate assurance

is “necessary to protect the rights of the non-debtor party to the contract or lease, because

assignment relieves the trustee and the estate from liability arising from a post-assignment

breach.”). The Debtors are not entitled to the benefits and protections of section 365(k) if they do

not assume and assign a lease cum onere – with all benefits and burdens. See, e.g., American Flint

Glass Workers Union v. Anchor Resolution Corp., 197 F.3d 76 (3d Cir. 1999).

                 21.    The Debtors or the proposed assignee must be required to comply with all

 contractual obligations to indemnify and hold the Landlord harmless with regard to events which

 occurred before assumption and assignment, but which were not known to the Landlord as of the

 date of the assumption and assignment. This includes, but is not limited to, (i) claims for personal

 injury that occurred at the Leased Premises, (ii) damage and destruction to the Leased Premises

 or property by the Debtors or their agents, and (iii) environmental damage or clean-up. To cure

 possible pre-assignment, non-monetary defaults and provide adequate assurance of future

 performance with respect to the indemnification obligations under the Lease, either (a) the

 Debtors or the proposed assignee must be required to satisfy any and all such claims,

 notwithstanding anything to the contrary contained in a plan or any court order, or (b) the Debtors

 must be required to demonstrate or obtain adequate insurance (by purchase of “tail” coverage or

 otherwise) in order to satisfy potential indemnification obligations based on events or

 occurrences that occurred prior to the effective date of an assignment. Such claims for indemnity



                                                7
          Case 8:20-bk-03608-CPM           Doc 183     Filed 06/23/20     Page 8 of 13




 could include claims for personal injury occurring at the Leased Premises where the Landlord is

 joined as a party to a lawsuit or for damage and destruction of property by the Debtors or their

 agents or employees.

               22.      Finally, the Landlord asserts that if the Debtors assume and assign the

Lease, the proposed assignee should be required to execute a short-form assumption and

assignment agreement with the Landlord in connection with the assignment of the Lease so that

the Landlord will be in privity with its new tenant.

II.    THE PROPOSED CURE AMOUNT IS INCORRECT

               23.     The Landlord disputes the cure amount proposed by the Debtors in the Cure

Notice. The correct cure amount for the Lease is set forth on Exhibit A, attached hereto, in the

“Total Cure Amount” column, which includes an estimate of attorneys’ fees incurred to date. The

Landlord reserves the right to amend the cure amount to include additional amounts that continue

to accrue and any other obligations that arise and/or become known to the Landlord prior to

assumption and assignment of the Lease.

               24.     Pursuant to the Lease, the Debtors are obligated to pay regular installments

of fixed monthly rent, percentage rent, and/or gross rent, as well as a share of common area

maintenance costs, real estate taxes, and insurance. In addition, prior to pro rata assumption and

assignment of the Lease, the Debtors are required by section 365(b)(1) of the Bankruptcy Code to

cure all outstanding defaults under the Lease and compensate the Landlord for any actual pecuniary

loss, including the payment of related attorneys’ fees. See 11 U.S.C. §365(b)(1)(B). Attorneys’

fees due under the Lease are compensable. See LJC Corp. v. Boyle, 768 F.2d 1489, 1494-96 (D.C.

Cir. 1985); In re Bullock, 17 B.R. 438, 439 (B.A.P. 9th Cir. 1982); In re Crown Books Corp., 269

B.R. 12, 14-15 (Bankr. D. Del. 2001); In re BAB Enterprises, Inc., 100 B.R. 982, 984 (Bankr.




                                                8
          Case 8:20-bk-03608-CPM          Doc 183      Filed 06/23/20     Page 9 of 13




W.D. Tenn. 1989); In re Westview 74th St. Drug Corp., 59 B.R. 747, 757 (Bankr. S.D.N.Y. 1986);

In re Ribs of Greenwich Vill., Inc., 57 B.R. 319, 322 (Bankr. S.D.N.Y. 1986). Accordingly, as

part of its pecuniary losses, the Landlord is entitled to attorneys’ fees in connection with the

Debtors’ obligation to cure all monetary defaults under the Lease.

III.   THE DEBTORS OR THE PROPOSED ASSIGNEE MUST BE RESPONSIBLE
       FOR PAYMENT OF ADJUSTMENT AMOUNTS WHEN THEY COME DUE IN
       THE ORDINARY COURSE OF BUSINESS AND SATISFACTION OF
       INDEMNIFICATION OBLIGATIONS

               25.    To the extent that rent, attorneys’ fees, interest, and/or other charges

continue to accrue, and/or the Landlord suffers other pecuniary losses with respect to the Lease,

the Landlord hereby reserves its right to amend the Total Cure Amount to reflect such additional

amounts or to account for year-end adjustments, including, without limitation, adjustments for

2018, 2019, and 2020, which have not yet been billed or have not yet become due under the terms

of the Lease (the “Adjustment Amounts”). The Debtors and/or the proposed assignee must be

responsible to satisfy the Adjustment Amounts, if any, when due in accordance with the terms of

the Lease, regardless of when such Adjustment Amounts were incurred.

               26.    In addition, any assignee of the Lease must be required to comply with all

contractual obligations to indemnify and hold the Landlord harmless with regard to events which

may have occurred before assumption and assignment but which were not known to the Landlord

as of the date of the assumption and assignment, including, but not limited to, claims for personal

injury that occurred at the Leased Premises, damage and destruction to the Leased Premises or

property by the Debtors or their agents, and environmental damage or clean-up.

IV.    DEMAND FOR SECURITY

                27.     Section 365(l) of the Bankruptcy provides, in the pertinent part:

               If an unexpired lease under which the debtor is lessee is assigned
               pursuant to this section, the lessor of the property may require a


                                                9
          Case 8:20-bk-03608-CPM          Doc 183      Filed 06/23/20    Page 10 of 13




               deposit or other security for the performance of the debtor's
               obligations under the lease substantially the same as would have
               been required by the landlord upon the initial leasing to a similar
               tenant.

11 U.S.C. § 365(l).

               28.     In the ordinary course of its business, the Landlord requires security

deposits, letters of credit, or guaranties when leasing (or assessing an assignment of a lease) to

certain companies based on their financial information and history. In connection with the

proposed assumption and assignment of the Lease, the Landlord hereby demands such security in

one of those forms as required by section 365(l) of the Bankruptcy Code. Until the exact financials

of the proposed assignee are known to the Landlord, the Landlord reserves its right to specify the

exact form and amount of such security; however, the Landlord would typically require a parent

or personal guaranty in connection with leasing to a new tenant.

V.     THE DEBTORS ARE RESPONSIBLE FOR TIMELY PAYMENT OF ALL POST-
       PETITION RENT AND ADDITIONAL AMOUNTS DUE UNDER THE LEASE
       UNTIL IT IS ASSUMED, ASSUMED AND ASSIGNED, OR REJECTED

               29.     Section 365(d)(3) of the Bankruptcy provides, in pertinent part:

               The [debtor] shall timely perform all the obligations of the debtor,
               except those…arising from and after the order for relief under any
               unexpired lease of nonresidential real property, until such lease is
               assumed or rejected, notwithstanding section 503(b)(1) of [the
               Bankruptcy Code].

11 U.S.C. § 365(d)(3).

               30.     The Landlord explicitly reserves its rights under section 365(d)(3) of the

Bankruptcy Code to assert that the Debtors must timely perform all obligations arising under the

Lease before the Lease is assumed, assumed and assigned, or rejected, including, without

limitation, the full payment of rent on the first day of each month.




                                               10
         Case 8:20-bk-03608-CPM           Doc 183     Filed 06/23/20     Page 11 of 13




                                RESERVATION OF RIGHTS

               31.      The Landlord reserves the right to amend and/or supplement this

Objection on any basis, including, without limitation, by adding and supplementing objections to

the Debtors’ proposed cure amounts and by adding or supplementing objections to the adequate

assurance of future performance provided by any proposed assignee.

                                        CONCLUSION

               WHEREFORE, the Landlord requests that the Court enter an order:

(i) conditioning the assumption and assignment of the Lease on (a) the Debtors and the proposed

assignee providing adequate assurance of future performance in accordance with section 365(b) of

the Bankruptcy Code; and (b) the Debtors and/or the proposed assignee promptly paying the cure

amounts set forth in the column titled “Total Cure Amount” on Exhibit A attached hereto, plus any

additional pecuniary losses suffered by the Landlord, including reasonable attorneys’ fees; (ii)

requiring the Debtors and/or the proposed assignee to comply with all obligations under the Lease,

including payment of the Adjustment Amounts and satisfaction of any indemnification obligations

in the regular course of business; (iii) requiring the proposed assignee to enter into a short-form

assumption and assignment agreement with the Landlord; (iv) requiring the proposed assignee to

provide security to the Landlord pursuant to section 365(l) of the Bankruptcy Code; (v) granting

such other and further relief as the Court deems just and proper.


Dated: June 23, 2020              Respectfully submitted,

                                  /s/ Steven R. Wirth
                                  Steven R. Wirth, Esq. (FL Bar No. 170380)
                                  AKERMAN LLP
                                  401 East Jackson Street, Suite 1700
                                  Tampa, FL 33602
                                  Telephone: (813) 223-7333
                                  Facsimile: (813) 223-2837
                                  steven.wirth@akerman.com


                                               11
         Case 8:20-bk-03608-CPM          Doc 183     Filed 06/23/20    Page 12 of 13




                                 -and-

                                 Robert L. LeHane, Esq.
                                 Jennifer D. Raviele, Esq.
                                 Michael W. Reining, Esq. (admitted pro hac vice)
                                 KELLEY DRYE & WARREN LLP
                                 101 Park Avenue
                                 New York, New York 10178
                                 Tel: (212) 808-7800
                                 Fax: (212) 808-7897
                                 rlehane@kelleydrye.com
                                 jraviele@kelleydrye.com
                                 mreining@kelleydrye.com

                                 Attorneys for SITE Centers Corp.

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on this
23rd day of June, 2020, via electronic mail to all parties receiving notice via CM/ECF, including
Nathan A. Wheatley, Office of the United States Trustee, Timberlake Annex, Suite 1200, 501 E.
Polk Street, Tampa, FL 33602; Carmen D. Contreras-Martinez, Saul Ewing Arnstein & Lehr LLP,
701 Brickell Avenue, Suite 1700, Miami, FL 33131, Counsel for the Debtor; and via U.S. Mail to
the additional parties listed below.

CFRA Holdings, LLC
CFRA, LLC
CFRA Tri-Cities, LLC
1340 Hamlet Avenue
Clearwater, FL 33756

                                            /s/Steven R. Wirth
                                            Steven R. Wirth, Esq., FL Bar No. 170380




                                             12
                               Case 8:20-bk-03608-CPM   Doc 183   Filed 06/23/20   Page 13 of 13




                                                        EXHIBIT A


SITE Centers Corp.
Store No.        Mall Name              Location            Landlord           Debtors’ Cure Amounts   Total Cure Amounts
3327        Cotswold Village        Charlotte, NC   DDR Cotswold LP                  $63,402.00           $63,831.55




                                             13
